[Cite as State v. Flores, 2020-Ohio-593.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                 No. 19AP-405
v.                                                 :          (C.P.C. No. 18CR-4090)

Kristian H. Flores,                                :       (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on February 20, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee.

                 On brief: Kura, Wilford & Schregardus Co., L.P.A., and
                 Sarah M. Schregardus, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, P.J.
        {¶ 1} Defendant-appellant, Kristian H. Flores, appeals from a judgment of the
Franklin County Court of Common Pleas convicting him of three counts of trafficking in
heroin, in violation of R.C. 2925.03. For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On August 20, 2018, a Franklin County Grand Jury indicted appellant on two
counts of trafficking in heroin, in violation of R.C. 2925.03, a felony of the second degree;
one count of trafficking in heroin with a one-year firearm specification, in violation of R.C.
2925.03, a felony of the first degree; and one count of improper handling of a firearm in a
motor vehicle, in violation of R.C. 2923.16, a felony of the fourth degree. Appellant agreed
No. 19AP-405                                                                               2


to plead guilty to two counts of second-degree trafficking in heroin and one count of first-
degree trafficking in heroin, without specification.
       {¶ 3} At the April 9, 2019 plea hearing, the prosecutor set forth the facts underlying
the offenses as follows:
              Count 2 was the second buy in this investigation. The first buy
              was done directly with the codefendant, Arturo Chavira.
              Count 2 occurred May 31, 2018, with Chavira and [appellant]
              to do this deal. It was for an ounce of heroin for $1,100. The
              ounce was obtained directly from [appellant] and was 25.09
              grams of heroin.
              Count 3 occurred, the same type of situation, an ounce of
              heroin for $1,100. [Appellant] was sent by Chavira on June 4,
              2018, 24.58 grams of heroin.
              A buy bust was set up on August 9, 2018, where they set up
              purchase of a half a kilo of heroin for $19,000. Chavira
              arrived with [appellant]. [Appellant] participated in that deal.
              He was -- he stayed in the car where the gun was while Chavira
              did that deal.
              All three of these events occurred in Franklin County, Ohio.
              That last one was over 50 grams of heroin. It was actually
              500.85 grams of heroin. That is a Schedule I substance.
(Apr. 9, 2019 Plea Hearing Tr. at 8.)
       {¶ 4} At the plea hearing, the trial court engaged in a plea colloquy with appellant.
The transcript shows that appellant responded appropriately, "Yes, Your Honor" and "No,
Your Honor," to the trial court's inquiries. (Apr. 9, 2019 Plea Hearing Tr. at 8, 9.) At the
May 30, 2019 sentencing hearing, the following exchange occurred:
              THE COURT: All right.         Anything you want to tell me
              directly?
              THE DEFENDANT: I know I've made mistakes and
              everything and I've got to pay for them. I'm really sorry.
(May 30, 2019 Sentencing Hearing Tr. at 4.)
       {¶ 5} The trial court convicted appellant of the charges to which he pleaded guilty
and sentenced appellant to a concurrent prison term of five years for each of the three
offenses. Appellant timely appealed to this court from the judgment of the trial court.
II. ASSIGNMENT OF ERROR
       {¶ 6} Appellant assigns the following as trial court error:
No. 19AP-405                                                                            3


              Trial counsel was constitutionally ineffective when she failed
              to request an interpreter for the Appellant.
III. STANDARD OF REVIEW
       {¶ 7} In State v. Romero, 156 Ohio St. 3d 468, 2019-Ohio-1839, the Supreme Court
of Ohio set forth the appropriate standard of review to apply to a claim of ineffective
assistance of counsel in this context of a direct appeal from a guilty plea:
              When a defendant alleges ineffective assistance of counsel
              arising from the plea process, the defendant must meet the
              two-prong test set out in Strickland [v. Washington], 466 U.S.
668, 104 S. Ct. 2052, 80 L. Ed. 2d 674. See Hill [v. Lockhart,
              474 U.S. 52] at 58 [(1985)] (applying Strickland to guilty
              pleas); State v. Xie, 62 Ohio St. 3d 521, 524, 584 N.E.2d 715
              (1992) (same).
              First, the defendant must show that counsel's performance
              was deficient. Strickland at 687; Xie at 524. When an
              attorney's noncitizen client is considering a plea, the United
              States Supreme Court has held that "counsel must inform her
              client whether his plea carries a risk of deportation." Padilla
              [v. Kentucky], 559 U.S. [356,] at 374, 130 S. Ct. 1473, 176
L. Ed. 2d 284 [(2010)]. Given the grave consequences of
              deportation, an ineffective-assistance claim is not limited to
              affirmative misadvice or false information. Id. at 369-371.
              The failure to give any advice at all about possible deportation
              consequences satisfies the first prong of Strickland. Id. "The
              severity of deportation * * * only underscores how critical it is
              for counsel to inform her noncitizen client that he faces a risk
              of deportation." Id. at 373-374.
              Second, the defendant must demonstrate prejudice resulting
              from counsel's deficient performance. Strickland at 687. The
              defendant can show prejudice by demonstrating a "reasonable
              probability that, but for counsel's errors, he would not have
              pleaded guilty and would have insisted on going to trial." Hill
              at 59; Xie at 524.
Id. at ¶ 14-16.
       {¶ 8} "Upon direct appeal, appellate courts generally review ineffective assistance
of counsel claims on a de novo basis." State v. Gondor, 112 Ohio St. 3d 377, 2006-Ohio-
6679, ¶ 53.
No. 19AP-405                                                                                 4


IV. LEGAL ANALYSIS
       {¶ 9} In appellant's sole assignment of error, appellant alleges his trial counsel
provided constitutionally ineffective assistance when she failed to request an interpreter for
appellant. We disagree.
       {¶ 10} Appellant argues his guilty plea was not a knowing, intelligent, and voluntary
waiver of constitutional and statutory rights because he is not English proficient, and his
trial counsel failed to request the trial court provide him with the services of an interpreter
at his plea hearing. Appellant's claim is based on his assertion that he is a native of El
Salvador and not a United States citizen.
       {¶ 11} " '[I]n a criminal case the defendant is entitled to hear the proceedings in a
language he can understand.' " State v. G.C., 10th Dist. No. 15AP-536, 2016-Ohio-717, ¶ 17,
quoting State v. Pina, 49 Ohio App. 2d 394, 399 (2d Dist.1975). " 'Generally, a trial court
has broad discretion in determining whether a criminal defendant requires the assistance
of an interpreter.' " G.C. at ¶ 17, quoting State v. Saah, 67 Ohio App. 3d 86, 95 (8th
Dist.1990). "An imperfect grasp of the English language may be sufficient as long as the
defendant has the ability to understand and communicate in English." G.C. at ¶ 17, citing
State v. Castro, 2d Dist. No. 14398 (Sept. 20, 1995).
       {¶ 12} R.C. 2311.14 and Sup.R. 88 set forth the circumstances under which the
appointment of a foreign language interpreter is mandated. R.C. 2311.14(A)(1) provides in
pertinent part:
              Whenever because of a hearing, speech, or other impairment
              a party to or witness in a legal proceeding cannot readily
              understand or communicate, the court shall appoint a
              qualified interpreter to assist such person.
       {¶ 13} Sup.R. 88 provides in relevant part:
              (A) When appointment of a foreign language interpreter is
              required.
              A court shall appoint a foreign language interpreter in a case
              or court function in either of the following situations:
              (1) A party or witness who is limited English proficient or
              non-English speaking requests a foreign language interpreter
              and the court determines the services of the interpreter are
              necessary for the meaningful participation of the party or
              witness;
No. 19AP-405                                                                               5


              (2) Absent a request from a party or witness for a foreign
              language interpreter, the court concludes the party or witness
              is limited English proficient or non-English speaking and
              determines the services of the interpreter are necessary for the
              meaningful participation of the party or witness.
       {¶ 14} Other than the prosecutor's assertion at the sentencing hearing that appellant
is not a United States citizen, the transcript of the plea hearing and sentencing hearing in
this case provide no support for appellant's contention that he was not English proficient
and in need of the services of an interpreter. Appellant responded appropriately to the trial
court's inquiries at the plea hearing, and he made a brief statement of apology when
prompted by the trial court at the sentencing hearing.
       {¶ 15} Moreover, our review of the report of a presentence investigation ("PSI")
conducted in this matter reveals appellant's proficiency in English. Though the PSI shows
that appellant was born in El Salvador to non-English speaking parents, it also shows that
appellant's family moved to the United States when he was nine, he has lived in the United
States since that time, and was educated in public schools in the Columbus area. As part of
the PSI, appellant was required to complete, in English, a brief questionnaire seeking
information about the offense for which he was found guilty. The PSI shows that appellant
responded appropriately to the questions asked.          The investigator also reported he
interviewed appellant, in English, regarding the offenses. The report of that interview
reads, in relevant part, as follows:
              The offender and this officer discussed this offense in further
              detail during a PSI interview on 4/24/19. He stated that he
              was arrested with his co-offender, Arturo Chavira, who he had
              been friends with since he was 11 years old. He indicated that
              Chivara asked him to help sell heroin 2 or 3 times, and he
              agreed, explaining that for helping, Chavira provided cocaine
              for his own personal use. The offender explained that he was
              never paid with money; only cocaine. This officer questioned
              him about how many times he sold or helped Chavira sell
              heroin, and he maintained that it was two or three times,
              adding that he was caught every time.
              According to the offender, in 2018 he was using powder
              cocaine on a daily basis to give him energy because he was
              working a lot. He added, "I got stupid about it". He stated
              that Chavira was like an older brother to him and wasn't his
              normal drug dealer, explaining that the cocaine Chivara
              provided was only for helping with the heroin deals.
No. 19AP-405                                                                                 6


               The officer stated that he didn't know who Chivara was
               working for, and only knows that it was "a guy from Mexico".
               He added, "I'm getting charged for something that wasn't
               mine, I didn't know where he was getting it from".
(PSI at 6.)
       {¶ 16} The investigator also reported that he discussed with appellant, in some
detail, such subjects as his current residence and the characteristics of the neighborhood,
his experiences in high school and in the working world, his relationships with family,
friends, and other associations, and his past problems with drugs and alcohol. The
investigator concluded that appellant "was cooperative throughout the PSI interview and
answered all questions asked." (PSI at 14.) At no point in the PSI report is there any
indication appellant told the investigator he did not understand English. Thus, the record
shows the only time appellant claimed an inability to understand English was in his merit
brief in this appeal.
       {¶ 17} In G.C., appellant pleaded guilty to the rape of a 14-year-old girl, and he was
sentenced to a prison term. On appeal, appellant argued his plea "was not knowing,
intelligent and voluntary" because the trial court committed plain error by failing to provide
appellant with the services of a Bengali translator. Id., 2016-Ohio-717, at ¶ 11. In addressing
appellant's claim, this court stated: "The transcript of the plea hearing reveal[ed] that the
trial court complied with the requirements of Crim.R. 11 in accepting appellant's guilty plea
and convicting him of two counts of rape. At the plea hearing, the trial court personally
addressed appellant and informed him of each of the constitutional and statutory rights he
would be relinquishing by pleading guilty. During the plea colloquy appellant responded
in the affirmative when the trial court asked if he could 'read and write English reasonably
well?' (Mar. 11, 2015 Tr. at 5-6.) When the trial court asked appellant '[h]ow much
education have you completed in your life,' appellant responded: 'High school.' (Mar. 11,
2015 Tr. at 5.)" Id. at ¶ 4.
       {¶ 18} Appellant in G.C. argued that the PSI established that he was not capable of
understanding English. In G.C., the PSI provided, in relevant part, as follows:
               The investigator made the following comments in the report:
                        **It should be noted that when the pre-sentence
                        interview began, the offender advised he was
                        unable to answer any questions and needed an
No. 19AP-405                                                                                7


                       interpreter. He was asked why he didn't need
                       one prior in Court and he advised he didn't
                       understand what he was being asked. His
                       attorney advised probation that he and the
                       Court did not believe there have been any issues
                       with his ability to understand and speak and this
                       was a "new" development. Please see attitude
                       section for details. As a result, all details below
                       came from his intake packet**
                (Emphasis omitted.) (PSI, 6.)
                In the "Attitude" section of the PSI the investigator noted the
                following:
                       After receiving notification from the offender's
                       attorney that [an interpreter] was not needed,
                       this raises several questions as to the attitude
                       given by the offender and his "sudden" inability
                       to understand what is going on.
                (PSI, 10.)
Id. at ¶ 7-8.
       {¶ 19} In rejecting appellant's claim that he was not English proficient, this court
found as follows:
                Prior to appellant's plea hearing, there was nothing before the
                trial court that would have supported a finding that appellant
                was not English proficient and that a foreign language
                interpreter was necessary for his meaningful participation in
                the proceedings. Furthermore, the transcript of the plea
                hearing belies appellant's post-hearing claim that he is not
                English proficient. The transcript reveals that the trial court
                personally addressed appellant and that appellant responded
                appropriately in English to all of the court's inquiries. Neither
                appellant nor his trial counsel ever suggested to the trial court
                that appellant was not English proficient and that a foreign
                language interpreter was necessary for appellant's meaningful
                participation in the proceedings.
                At the time of the plea hearing, the trial court record reveals,
                at most, that English was not appellant's native language.
Id. at ¶ 22-23.
       {¶ 20} Here, as was the case in G.C., the transcript of the plea hearing reveals no
English deficiencies on the part of appellant that could have prevented him from entering
a knowing, intelligent, and voluntary guilty plea. At most, the record in this case shows that
No. 19AP-405                                                                                  8


appellant is a citizen of El Salvador and that English is a second language. Moreover,
appellant herein, unlike the appellant in G.C., made no claim during the PSI interview that
he could not speak or understand English and, as noted above, the substance of the PSI
belies appellant's claim on appeal. Thus, on a review of the entire record in this case and a
de novo consideration of appellant's claim of ineffective assistance of counsel, we can find
no support for appellant's claim that his counsel provided ineffective assistance by not
requesting the services of an interpreter to assist appellant at his plea hearing. G.C. at ¶ 23.
See also State v. Oluoch, 10th Dist. No. 07AP-45, 2007-Ohio-5560, ¶ 42 (rejecting
appellant's contention his counsel rendered ineffective assistance for failing to obtain an
interpreter during appellant's plea hearing where the record established no language
barrier precluded appellant from understanding what transpired during the plea hearing);
Al-Tamimi v. Warren, E.D.Mich. No. 2:06-CV-12427 (Nov. 15, 2007) (petitioner did not
show that his trial counsel was ineffective for failing to request a foreign language
interpreter for his plea hearing where the petitioner stated at the plea hearing that he could
read, write, and understand the English language and responded appropriately to the trial
judge's questions, indicating comprehension of those questions); State v. Gegia, 157 Ohio
App.3d 112, 2004-Ohio-2124, ¶ 16 (9th Dist.) (court of appeals rejected appellant's claim
his counsel provided ineffective assistance for failing to request the appointment of a
Russian interpreter to aid appellant at his plea hearing because appellant claimed he did
not need an interpreter and because the transcript showed "[a]t no point [during the plea
colloquy] did it appear as if Appellant did not fully understand the purpose and result of
the proceedings").
       {¶ 21} Contrary to appellant's assertion on appeal, the record in this case
demonstrates that appellant had a sufficient grasp of the English language to understand
the proceedings in the trial court and that he was able to effectively communicate and
understand English. Consequently, appellant's claim his guilty plea was not knowingly,
voluntarily, and intelligently entered due to an inability to understand the English language
and trial counsel's ineffective assistance is without merit. G.C.; Oluoch; Al-Tamimi; Gegia.
Accordingly, appellant's assignment of error is overruled.
No. 19AP-405                                                                   9


V. CONCLUSION
      {¶ 22} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                              Judgment affirmed.
                   BROWN and LUPER SCHUSTER, JJ., concur.
                                 _____________